     Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 1 of 15 PageID #:124




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GEORGE MOORE, individually and on
behalf of all others similarly situated,

                         Plaintiff,                      Case No. 1:18-cv-06960

v.                                                      FIRST AMENDED
                                                        CLASS ACTION COMPLAINT
CHW GROUP, INC., d/b/a Choice Home
Warranty, a New Jersey corporation
                                                        JURY TRIAL DEMANDED
                         Defendant.


                      FIRST AMENDED CLASS ACTION COMPLAINT

        Plaintiff George Moore (“Plaintiff” or “Moore”) brings this First Amended Class Action

Complaint against Defendant CHW Group, Inc., d/b/a Choice Home Warranty (“Choice Home

Warranty” or “Defendant”) to: (1) stop its practice of placing pre-recorded telephone calls to

residential telephone numbers without the proper consent, and (2) stop calls to Illinois consumers

without asking at the beginning of the call whether the Illinois consumer consents to the

solicitation. Moore, for his First Amended Complaint, alleges as follows upon personal

knowledge as to himself and his own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by his attorneys.

                                               PARTIES

        1.      Plaintiff Moore is a resident of Carol Stream, DuPage County, Illinois.

        2.      Defendant Choice Home Warranty is a corporation incorporated and existing

under the laws of the State of New Jersey. Its principal office address is 1090 King Georges Post

Rd, Edison, New Jersey 08837. Choice Home Warranty does business throughout the United

States, including in the State of Illinois and in this District.


                                                                                                 1
      Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 2 of 15 PageID #:125




                                   JURISDICTION & VENUE

         3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, a

federal statute. This Court has supplemental subject-matter jurisdiction over the ancillary and

pendent state law claim under 28 U.S.C. § 1367.

         4.     The Court has personal jurisdiction over Defendant and venue is proper in this

District because Defendant regularly conducts business in this District, and a substantial part of

the events giving rise to the claims asserted herein occurred in this District.

         5.     Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant

conducts a significant amount of business within this District and markets to this District,1 and

because the wrongful conduct giving rise to this case occurred in, was directed to, and/or

emanated from this District. Venue is further proper in this District because Plaintiff Moore

resides in this District.

                            COMMON ALLEGATIONS OF FACT

         6.     Defendant Choice Home Warranty offers appliance service contracts that purport

to protect homeowners against high repair and replacement costs.

         7.     Defendant Choice Home Warranty casts its marketing net too wide. That is, in an

attempt to promote Choice Home Warranty’s business and services, Defendant conducted (and

continues to conduct) a wide-scale telemarketing campaign that features the making of repeated

pre-recorded voice calls to consumers’ residential landline telephones—including numbers that

appear on the National Do Not Call Registry—without prior express written consent, all in

violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (the “TCPA”). In



1
    See e.g. http://www.choicehomewarranty.com/user_agreement.php (Choice Home Warranty’s

                                                                                                     2
    Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 3 of 15 PageID #:126




addition, Defendant calls consumers on the National Do Not Call Registry even after such

consumers specifically request that the calls stop.

       8.      Consumer complaints about Choice Home Warranty’s invasive and repetitive

calls are legion. As a sample, consumers have complained as follows:

               •       “Choice home warranty. They won't stop calling even though I've asked
                       repeatedly.”2
               •       “I’ve asked them repeatedly to stop calling me. I’ve added them to the
                       auto rejection list.”3
               •       “I get calls from these people time and time again. I keep telling them to
                       stop calling me. Its choice home warranty. If i was thinking about giving
                       them any business, they lost it by their constant harassing phone calls”4
               •       “Company keeps calling my phone and most times don’t say anything
                       when I answer the phone.”5
               •       “I have asked for them to stop calling and to be removed from the list and
                       yet they call 8-9 times a day”6
               •       “This number keeps calling and hanging up and another number does the
                       same, 732-898-3609”7
               •       “some home warranty robo call”8
               •       “rang once then hung up I told them to stop calling. I keep blocking
                       numbers they call from.”9
               •       “I was looking for an appliance warranty online and got sucked in by these
                       jacka$$es promise of a free quote online. Stupidly entered my phone
                       number... received NO quote online, but did receive daily and some times
                       4-5 times daily phone calls. I have answered on numerous occasions, told
                       them I'm not interested so I finally just blocked them.”10
               •       “Got one this morning and have been getting them every other day; no
                       message left. Called it from a different number and they answered as
                       ‘choice home warranty.’”11
               •       “It was from a home warrant service - Choice .....I have asked a few time
                       to be removed from the list ....I asked again today!”12

2
  https://www.shouldianswer.com/phone-number/8008144345
3
  Id.
4
  https://800notes.com/Phone.aspx/1-732-374-3353/2
5
  id
6
  id
7
  id
8
  http://800notes.com/Phone.aspx/1-800-814-4345
9
  Id.
10
   Id.
11
   http://800notes.com/Phone.aspx/1-732-374-3396
12
   Id.

                                                                                               3
    Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 4 of 15 PageID #:127




       9.      When placing these calls to consumers, Choice Home Warranty failed to obtain

prior express consent of telephone owners/users as required by the TCPA.

       10.     Defendant knowingly made (and continues to make) telemarketing calls to

residential telephones without the prior express consent of the call recipients. As such, Defendant

not only invaded the personal privacy of Plaintiff and other members of the putative Classes but

also willfully and repeatedly violated the TCPA.

       11.     By making the telephone calls at issue in this Complaint, Defendant caused

Plaintiff and the members of the Classes actual harm and cognizable legal injury. This includes

the aggravation, nuisance, and invasions of privacy that result from the receipt of such calls.

Furthermore, the calls temporarily interfered with Plaintiff’s and the other Class members’ use

and enjoyment of their telephones, including the related data, software, hardware components

and ability to use their property.

       12.     The TCPA was enacted to protect consumers from unsolicited telephone calls like

those alleged in this case. In response to Defendant’s unlawful conduct, Plaintiff files the instant

lawsuit and seeks an injunction requiring Defendant to cease all unsolicited telephone calling

activities to residential telephone consumers using pre-recorded voice technology as complained

of herein and an award of statutory damages to the members of the Classes under the TCPA,

together with costs and reasonable attorneys’ fees.

       13.     Moreover, in violation of Illinois law, CHW’s operators do not inquire at the

beginning of the telemarketing calls directed to consumers in Illinois whether the recipient

consents to the solicitation.

                   FACTS SPECIFIC TO PLAINTIFF GEORGE MOORE

       14.     On or about July 6, 2003, Plaintiff Moore registered his residential phone number



                                                                                                   4
    Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 5 of 15 PageID #:128




(630) 510-XXXX on the National Do Not Call registry to avoid unsolicited telemarketing calls to

that number.

       15.     Starting in November 2016, Plaintiff Moore received a series of calls on his

residential line, including pre-recorded calls, soliciting him to purchase Choice Home Warranty

services.

       16.     Specifically, among other calls, Plaintiff Moore received calls on November 14,

2016 (multiple times), November 23, 2016 (multiple times), November 25, 2016, November 28,

2016, December 8, 2016, December 9, 2016, December 13, 2016, December 14, 2016, January

23, 2017, March 9, 2017, and March 10, 2017.

       17.     Defendant Choice Home Warranty called Plaintiff Moore’s residential phone

number on December 9, 2016 at 10:15 a.m. from 732-374-3401 using a pre-recorded solicitation.

When Plaintiff answered the call, he heard a pre-recorded solicitation to purchase a home

warranty. The name “Choice Home Warranty” was clearly stated during the pre-recorded voice

message, which used a recording of a man’s voice. No live operator was involved in the call. It

was obvious to Moore from the speaker's cadence that the call was prerecorded. There was no

"hello, how are you" or any other sort of live human interaction; simply put, it was an electronic,

pre-recorded message.

       18.     CHW made an additional pre-recorded solicitation call to Plaintiff Moore’s

residential phone number on December 13, 2016 at 12:12 p.m. from 732-898-3609.

       19.     Other calls that Plaintiff Moore received from CHW on his residential phone

number featured a live operator. These live-operator calls were received on:

                  -   November 23, 2016 at 9:47 a.m. and 10:02 a.m. from phone number 732-

                      947-5776, and at 1:03 p.m. from phone number 732-379-5309.




                                                                                                  5
    Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 6 of 15 PageID #:129




                  -   November 25, 2016 at 1:24 p.m. from phone number 732-379-5309

                  -   December 14, 2016 at 4:21 p.m. from phone number 732-374-3396

                  -   March 10, 2017 at 10:18 a.m. from phone number 732-374-3401

       20.     The CHW operator did not inquire at the beginning of any of the calls whether

Moore consented to the solicitation.

       21.     For example, during the December 14, 2016 call, Moore was greeted by an actual

human who identified himself as “Michael from Choice Home Warranty”. Michael did not

inquire at the beginning of the call whether Moore agreed to the solicitation. Rather, Michael

said he was calling to discuss promotions in Illinois for home warranties. Michael then

transferred Moore to a man who identified himself as “Alan from Choice Home Warranty”.

Once Alan was on the phone, Moore asked why he was being called. Alan said that Moore

recently visited CHW’s website to inquire about a warranty. Moore informed Alan that he never

did so and asked for details regarding Alan’s claim that Moore had inquired about a warranty on

CHW’s website. At that point, Alan hung up on Moore, terminating the call.

       22.     Likewise, during the March 10, 2017 call, Moore answered the phone and was

greeted by an actual human who identified herself as “Susan from Choice Home Warranty”.

Susan did not inquire at the beginning of the call whether Moore consented to the solicitation.

Rather, Susan notified Moore that the call may be recorded and stated she was calling to share

promotions available in Illinois regarding warranties to cover home systems and appliances.

Moore then asked if Susan “remember[ed] what [he] said the last time” CHW called. Susan said

she did not remember. Moore then said that he asked to not receive any more calls.

       23.     The other live-operator calls featured a similar sales pitch regarding Choice Home

Warranty’s products and services. The CHW operator never asked at the beginning of the calls if




                                                                                                  6
    Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 7 of 15 PageID #:130




Moore consented to the solicitation.

        24.     On November 25, 2016 Plaintiff Moore emailed Choice Home Warranty with the

title “TCPA Violations” and informed Choice Home Warranty about 4 telemarketing calls he

had received from Choice Home Warranty to his phone which is registered on the National Do

Not Call Registry. In that email, Moore states that he never filled out or completed any contact

form to be called by Choice Home Warranty and would have no use for such a service. In

addition, he requested a copy of their do-not-call policy. An agent from Choice Home Warranty

responded to Plaintiff Moore that day and informed him that his phone number would be

removed from their database. Later that day, Plaintiff Moore received another telemarketing call

from Choice Home Warranty and again informed the Choice Home Warranty agent in writing

that the calls should stop and that he informed the previous caller for the calls to stop. He also

requested that the agent send him their do not call policy. The agent acknowledged his do not

call policy request but never provided it to him. To date no one has ever provided Plaintiff with a

copy of Choice Home Warranty’s do not call policy.

        25.     On November 28, 2016 Plaintiff Moore once again emailed Choice Home

Warranty providing his phone number and again requesting that the calls stop since he had

received yet another call that day. He also once again requested the alleged consent including the

date, time, and website that Defendant was claiming he had visited. Choice Home Warranty

never responded to this request.

        26.     Despite these written requests for the calls to stop, Plaintiff Moore continued to

receive unsolicited calls from Choice Home Warranty. Thus, even if CHW had consent from

Moore at some point in time (it did not), Moore revoked any supposed consent and yet continued

to receive additional calls.




                                                                                                     7
    Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 8 of 15 PageID #:131




       27.     Plaintiff Moore does not have a relationship with Defendant, never provided any

consent to be called using a pre-recorded voice or otherwise, and repeatedly and explicitly

revoked any consent he may have previously given for Defendant to contact him.

                              CLASS ACTION ALLEGATIONS

       28.     In accordance with F. R. Civ. P. 23(b)(1), (b)(2) and (b)(3), Plaintiff Moore brings

this action on behalf of themselves and the three classes defined as follows:

       Prerecorded No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through the present (1) Defendant (or an
       agency acting on behalf of Defendant) called on the person’s residential telephone
       (2) using a prerecorded voice message, and (3) for whom Defendant claims (a) it
       obtained prior express written consent in the same manner as Defendant claims it
       supposedly obtained prior express written consent to call Plaintiff.

       Illinois Telephone Solicitations Act Class: All persons who reside in Illinois
       who (1) from the date four years prior to the filing of this Complaint through the
       date notice is sent to the Class; (2) Defendant, or a third person acting on behalf
       of Defendant, called; (3) on the person’s telephone; (4) for the same purpose as
       Defendant called Plaintiff, (5) where the operator did not inquire at the beginning
       of the call whether the person called consents to the solicitation.

       29.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or their

parents have a controlling interest and their current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released. Plaintiff anticipates the need to amend the class definition following appropriate class

discovery.

       30.     Numerosity: The exact sizes of the Classes are unknown and not available to




                                                                                                     8
    Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 9 of 15 PageID #:132




Plaintiff at this time, but it is clear that individual joinder is impracticable. On information and

belief, Defendant made telephone calls to thousands of consumers who fall into the definition of

the Classes. Members of the Classes can be objectively identified through reference to

Defendant’s records, consumer phone records, and other evidence to be gained in discovery.

       31.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               a.      Whether Defendant violated the provisions of 47 U.S.C. § 227 et seq. and

               the regulations promulgated thereunder;

               b.      Whether Defendant systematically made telephone calls using a pre-

               recorded voice to individual’s residential landline numbers who had not

               previously provided Defendant and/or its agents with their prior express consent

               to receive such phone calls;

               c.      Whether Defendant made calls using a pre-recorded voice message;

               d.      Whether Defendant’s operator inquired at the beginning of a call to a

               person in Illinois whether the recipient consented to the receipt of the solicitation;

               e.      Whether the Plaintiff and the other members of the Class are entitled to

               statutory damages; and

               f.      Whether Defendant acted knowingly and/or willfully so as to warrant an

               award of treble damages.

       32.     Typicality: Plaintiff’s claims are typical of the claims of the other members of the

Classes. Plaintiff and the Classes sustained damages as a result of Defendant’s uniform wrongful




                                                                                                       9
   Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 10 of 15 PageID #:133




conduct during transactions with Plaintiff and the Classes.

       33.     Fair and Adequate Representation: Plaintiff will fairly and adequately

represent and protect the interests of the Classes and has retained counsel competent and

experienced in complex class actions. Plaintiff has no interest antagonistic to those of the

Classes, and Defendant has no defenses unique to Plaintiff.

       34.     Policies Generally Applicable to the Classes: This class action is appropriate for

certification because Defendant has acted or refused to act on grounds generally applicable to the

Classes as respective wholes, thereby requiring the Court’s imposition of uniform relief to ensure

compatible standards of conduct toward the Class members, and making final injunctive relief

appropriate with respect to the Classes as respective wholes. Defendant’s practices challenged

herein apply to and affect the Class members uniformly, and Plaintiff’s challenge of those

practices hinges on Defendant’s conduct with respect to the Classes as respective wholes, not on

facts or law applicable only to Plaintiff.

       35.     Superiority & Manageability: This case is also appropriate for class certification

because class proceedings are superior to all other available methods for the fair and efficient

adjudication of this controversy given that joinder of all parties is impracticable. The damages

suffered by the individual members of the Classes will likely be relatively small, especially given

the burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s actions. Thus, it would be virtually impossible for the individual members of the

Classes to obtain effective relief from Defendant’s misconduct. Even if members of the Classes

could sustain such individual litigation, it would still not be preferable to a class action, because

individual litigation would increase the delay and expense to all parties due to the complex legal

and factual controversies presented in this Complaint. By contrast, a class action presents far




                                                                                                    10
   Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 11 of 15 PageID #:134




fewer management difficulties and provides the benefits of single adjudication, economy of

scale, and comprehensive supervision by a single court for each of the Classes. Economies of

time, effort and expense will be fostered, and uniformity of decisions ensured.

                                   FIRST CAUSE OF ACTION
                                Violation of 47 U.S.C. § 227 et seq.
              (On behalf of Plaintiff Moore and the Pre-Recorded No Consent Class)

        36.      Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        37.      Defendant Choice Home Warranty, in an effort to sell its products and services,

made unsolicited and unwanted pre-recorded telephone calls to residential telephone numbers

belonging to Plaintiff and other members of the Pre-recorded No Consent Class without first

obtaining prior express consent.

        38.      The pre-recorded calls to Plaintiff occurred on December 9, 2016 and December

13, 2016. Additional pre-recorded calls may have been received, which are facts within

Defendant’s peculiar knowledge and control (as to whether it used artificial voices for campaigns

that tricked Plaintiff into thinking it was a live person).

        39.      Such calls are also unlawful when placed to residential telephone subscribers

under 47 U.S.C. § 227(b)(1)(B). Under the TCPA, it is unlawful:

        to initiate any telephone call to any residential telephone line using an
        artificial or prerecorded voice to deliver a message without the prior express
        consent of the called party, unless the call is initiated for emergency purposes, is
        made solely pursuant to the collection of a debt owed to or guaranteed by the
        United States, or is exempted by rule or order by the Commission under
        paragraph (2)(B);
See 47 U.S.C. § 227(b)(1)(B). (emphasis added).

        40.      By making unsolicited telephone calls to Plaintiff and members of the Pre-

recorded No Consent Class’s residential telephones using a pre-recorded voice without first

obtaining prior express consent, Defendant violated the TCPA.



                                                                                                   11
   Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 12 of 15 PageID #:135




       41.     As a result of Defendant’s unlawful conduct, Plaintiff and the members of the

Pre-recorded No Consent Class suffered actual damages in the form of monies paid to receive

the unsolicited telephone calls on their residential telephones, annoyance, and invasion of

privacy, and, under Section 227(b)(3)(B), are each entitled to, inter alia, a minimum of $500 in

damages for each such violation of the TCPA.

       42.     In the event that the Court determines that Defendant’s conduct was willful or

knowing, the Court may, pursuant to Section 227(b)(3), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the Pre-recorded No Consent Class.

                                SECOND CAUSE OF ACTION
      Violation of Illinois Telephone Solicitations Act, ILCS Ch. 815, ACT 413, et. seq.
      (On behalf of Plaintiff Moore and the Illinois Telephone Solicitations Act Class)

       43.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       44.     Under Illinois law, “a live operator soliciting the sale of goods or services shall . .

. inquire at the beginning of the call whether the person called consents to the solicitation.” 815

ILCS 413/15.

       45.     Defendant violated this provision with respect to Moore and all members of the

Illinois-Only Class by placing solicitation calls to their telephones using a live operator and not

inquiring at the beginning of the call whether the person consents to the solicitation.

       46.     As set forth above, Moore received live operator solicitations that failed to seek

consent at the beginning of the call on or about:

                   a. November 23, 2016 at 9:47 a.m. and 10:02 a.m. from phone number 732-

                       947-5776, and at 1:03 p.m. from phone number 732-379-5309.

                   b. November 25, 2016 at 1:24 p.m. from phone number 732-379-5309

                   c. December 14, 2016 at 4:21 p.m. from phone number 732-374-3396




                                                                                                    12
   Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 13 of 15 PageID #:136




                     d. March 10, 2017 at 10:18 a.m. from phone number 732-374-3401.

       47.     Pursuant to 815 ILCS 413/25, Moore and the other members of the Illinois-Only

Class are entitled to “the recovery of damages . . . [j]udgment may be entered for 3 times the

amount at which the actual damages are assessed, plus costs and reasonable attorney fees.”

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff GEORGE MOORE, on behalf of himself and the Classes,

prays for the following relief:

               1.       An order certifying the Classes as defined above, appointing Plaintiff

George Moore as the representative of the Classes and appointing his counsel as Class Counsel;

               2.       An award of actual and statutory damages to be paid into a common fund

for the benefit of the Plaintiff and the Class Members;

               3.       An order declaring that Defendant’s actions, as set out above, violate the

TCPA and the Illinois Telephone Solicitations Act;

               4.       An injunction and declaration requiring Defendant to cease all unsolicited

prerecorded calling activities, and otherwise protecting the interests of the Classes;

               5.       An injunction and declaration prohibiting Defendant from contracting with

any third-party for marketing purposes until it establishes and implements policies and

procedures for ensuring the third-party’s compliance with the TCPA and the Illinois Telephone

Solicitations Act;

               6.       An award of reasonable attorneys’ fees and costs to be paid out of the

common fund prayed for above; and

               7.       Such other and further relief that the Court deems reasonable and just.

                                         JURY DEMAND




                                                                                                  13
   Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 14 of 15 PageID #:137




             Plaintiff requests a trial by jury of all claims that can be so tried.


                                             GEORGE MOORE, individually and on behalf of
                                             all others similarly situated,

Dated: August 16, 2019                       By: /s/ Patrick H. Peluso

                                             One of Plaintiff’s Attorneys

                                             Steven Owen Ross
                                             Attorney at Law
                                             1235 South Prairie Avenue
                                             Suite 1503
                                             Chicago, IL 60605
                                             (312) 566-4170
                                             Email: soratty1@aol.com

                                             Steven L. Woodrow
                                             swoodrow@woodrowpeluso.com
                                             Patrick H. Peluso
                                             ppeluso@woodrowpeluso.com
                                             Woodrow & Peluso, LLC
                                             3900 East Mexico Ave., Suite 300
                                             Denver, Colorado 80210
                                             (720) 213-0675

                                             Stefan Coleman
                                             (law@stefancoleman.com)
                                             Law Offices of Stefan Coleman, P.A.
                                             201 S. Biscayne Blvd, 28th Floor
                                             Miami, FL 33131
                                             Telephone: (877) 333-9427
                                             Facsimile: (888) 498-8946

                                             Counsel for Plaintiff and the Putative Class




                                                                                            14
   Case: 1:18-cv-06960 Document #: 25 Filed: 08/16/19 Page 15 of 15 PageID #:138




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via the Court’s ECF system on August

16, 2019.


                                            /s/ Patrick H. Peluso




                                                                                              15
